                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                                        :    Case No. 2:11-cv-1016
PROTOCOL LITIGATION
                                                            :
                                                                  District Judge Edmund A. Sargus, Jr.
                                                             :    Magistrate Judge Michael R. Merz

This document relates to Plaintiffs Cleveland
 Jackson, James Hanna, and Melvin Bonnell                    :



     ORDER DENYING MOTION TO STAY WITHOUT PREJUDICE


         This consolidated § 1983 method of execution case is before the Court on Defendants’

Motion to Stay the United States Magistrate Judge’s Order Denying the Request to Maintain the

Anonymity of DRC Employee No. 1 (ECF No. 2573). The Motion is DENIED for the following

non-exclusive reasons:

1.       S. D. Ohio Civ. R. 83.4(a) requires that “[e]ach filing made on behalf of such parties shall

identify and be signed by the trial attorney.” The Motion is not signed by Defendants’ trial

attorney.1

2.       S. D. Ohio Civ. R. 7.2(a)(1) requires that each motion be accompanied by a memorandum

of points and authorities. The Motion has no appended memorandum in support.

3.       The Motion does not comply with S. D. Ohio Civ. R. 7.3.

         Additionally, the Motion contains a request that ECF No. 2293 be maintained under seal.


1
  For the importance the Court has placed on the trial attorney rule in this case, readers are directed to the disciplinary
complaint filed against James Gibbons, former trial attorney for Cleveland Jackson in this case. It has been publicly
reported that the filing of this disciplinary complaint was Governor DeWine’s reason for reprieving Cleveland
Jackson’s execution from November 13, 2019, until January 2021.

                                                            1
Defendants should note that that document has never been placed under seal by court order and

that the restrictions on public access to that document shown in the CM/ECF system were not

placed there by an order of this Court.

       The Motion is denied without prejudice to its renewal, in a form that corrects the above-

referenced deficiencies, not later than 4:00 p.m. on Thursday, October 3, 2019.



October 1, 2019.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                2
